Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction

Claims 9-20 are withdrawn from further consideration pursuant to 37 CRF 1,142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant's election without traverse claims 1 through 8, cancelled non-elected claims 9-20, and added new claims 21-32 that are similar to elected claims in the reply filed on 10/26/2021 is acknowledged.  Claims 1-8 and added new claims 21-32 are pending.  
Allowable Subject Matter

       Claims 1-8 and 21-32 are allowed.  
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance:        Cited reference Sistla (Sistla et al., U.S. Patent No. 9141166 B2) teaches dynamic power control of a power domain, a power limit over a time window is provided, and over a control loop period a power interface determines energy consumption of the power domain, intelligently budgets power among devices within the power domain based on (e.g., Sistla, Abstract).     However, the reference does not expressly teach the following underlined limitations:      A user equipment device (UE), comprising: wireless communication circuitry; and a processor operably coupled to the wireless communication circuitry, wherein the processor is configured to cause the UE to: determine respective wireless transmission energy budgets for respective time periods of a plurality of time periods according to a plurality of modes, wherein: during a first time period of the plurality of time periods, determining a first respective wireless transmission energy budget according to a thermal mode includes allowing carryover of unused wireless transmission energy budget of a previous time period; and during a second time period of the plurality of time periods, determining a second respective wireless transmission energy budget according to a peak power mode includes determining the second respective wireless transmission energy budget based on an amount of power used during a most recent time period during which a transmission was blanked; change between the plurality of modes based on a battery signal; and perform wireless transmissions according to the respective wireless transmission energy budgets for the respective time periods, as disclosed in independent claim 1.      An apparatus, comprising: a processor configured to cause a user equipment device (UE) to: determine respective wireless transmission energy budgets for respective time periods of a plurality of time periods according to a plurality of modes, wherein: during a determining a first respective wireless transmission energy budget according to a thermal mode includes allowing carryover of unused wireless transmission energy budget of a previous time period; and during a second time period of the plurality of time periods, determining a second respective wireless transmission energy budget according to a peak power mode includes 3determining the second respective wireless transmission energy budget based on an amount of power used during a most recent time period during which a transmission was blanked; change between the plurality of modes based on a battery signal; and perform wireless transmissions according to the respective wireless transmission energy budgets for the respective time periods, as disclosed in independent claim 21.      A method, comprising: at a user equipment device (UE): determining respective wireless transmission energy budgets for respective time periods of a plurality of time periods according to a plurality of modes, wherein: during a first time period of the plurality of time periods, determining a first respective wireless transmission energy budget according to a thermal mode includes allowing carryover of unused wireless transmission energy budget of a previous time period; and 4during a second time period of the plurality of time periods, determining a second respective wireless transmission energy budget according to a peak power mode includes determining the second respective wireless transmission energy budget based on an amount of power used during a most recent time period during which a transmission was blanked; changing between the plurality of modes based on a battery signal; and performing wireless transmissions according to the respective wireless transmission energy budgets for the respective time periods, as disclosed in independent claim 27.      For these reasons, independent claims 1, 21, and 27 are allowed.  Claims 2-8, 22-26, and 28-32 are depend of independent claims 1, 21, and 27 are allowed for the same reasons set forth in independent claims 1, 21, and 27.
    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record considered pertinent to applicant's disclosure, see PTO-892 form. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
November 6, 2021